Citation Nr: 0605515	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  02-12 339	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 
percent for degenerative joint disease (DJD) of the lumbar 
spine.  

2.  Entitlement to service connection for bilateral chronic 
knee pain. 

3.  Entitlement to service connection for bilateral muscle 
spasms of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel
INTRODUCTION

The veteran had active service from March to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The evidence does not show that the veteran's back 
disability limits the forward flexion of his thoracolumbar 
spine to 30 degrees or less, or that there is favorable 
ankylosis of the entire thoracolumbar spine.  The evidence 
also does not show that the veteran's disability is severe, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, or loss of lateral motion 
with osteo-arthritic changes.  

3.  The veteran's chronic bilateral knee pain was not caused 
by his active military service from March 1968 to December 
1968.  

4.  The veteran's bilateral muscle spasms of the lower 
extremities were not caused by his active military service 
from March 1968 to December 1968.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for DJD of the lumbar spine have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.71a, Diagnostic code 5242 (2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

2.  Service connection for bilateral chronic knee pain is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 

3.  Service connection for bilateral muscle spasms of the 
lower extremities is not established.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Degenerative joint disease of the lumbar spine

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003)(codified at 38 C.F.R. part 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine.  If a 
law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Because the amendments discussed above 
have a specified effective date without provision for 
retroactive application, they may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.  

The Board notes that the RO addressed the previous criteria 
in its August 2002 statement of the case (SOC) , both the 
previous and amended criteria in its May 2005 supplemental 
statement of the case (SSOC), and the amended rating criteria 
in the July 2005 SSOC.  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4. Vet. App. 384, 392-94 (1993).  

Under the previous version of the rating criteria, the RO 
assigned the veteran's DJD of the lumbar spine a 20 percent 
rating under Diagnostic Code 5295, lumbosacral strain.  
38 U.S.C.A. § 4.71a (2003).  A 20 percent rating is assigned 
where there is lumbosacral strain with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing position.  The next highest rating is 
40 percent, which is assigned where the strain is severe, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above symptoms with abnormal 
mobility on forced motion.  

Under the amended version of the rating criteria, the 
veteran's DJD of the lumbar spine would be rated under 
Diagnostic Code 5242, degenerative arthritis of the spine.  
38 C.F.R. § 4.71a (2005).  The General Rating Formula for 
Diseases and Injuries of the Spine provides, in pertinent 
part, for a 20 percent evaluation when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  

During the veteran's October 2004 VA spine examination, he 
reported pain upon motion.  His range of motion was 0 to 75 
degrees, but the examiner noted that the last 30 degrees of 
motion were painful.  The veteran cannot stand still for 
longer than a few minutes before his back pain requires him 
to sit down.  The examiner observed the veteran relied 
heavily on his cane to rise from a seated position or sit 
down from a standing position.  The veteran performed heel 
and toe walks reasonably well with no evidence of motor 
weakness.  Sensory and motor function in the veteran's lower 
extremities were within normal limits.  The veteran reported 
flare-ups occurred once a week, or less frequently.  He 
stated that to alleviate the flare-ups, he went to bed, used 
a heating pad, and took medication.  The examiner diagnosed 
the veteran with DJD of the lumbar spine with functional loss 
due to pain.  In a September 2001 VA spine examination, the 
examiner noted that the veteran had functional loss due to 
pain and stated that there was objective evidence of painful 
motion, spasm, weakness, and tenderness.  The veteran's range 
of motion was 0 to 82 degrees forward flexion.  The examiner 
reported no postural abnormalities but noted that the veteran 
walked with a cane.  

Considering the previous rating criteria, the October 2004 
and September 2001 VA spinal examinations did not describe 
the veteran's DJD as severe.  There is no listing of the 
whole spine to the opposite side, the veteran was negative 
for Goldthwaite's sign.  There is not marked limitation of 
forward bending in the standing position, there are no 
postural abnormalities or ankylosis.  An April 2004 VA 
radiology report stated that there was narrowing of the joint 
space.  

Considering the amended rating criteria, the veteran's 
disability does not meet the criteria for a 40 percent 
evaluation because the October 2004 VA spinal examination 
denies ankylosis and the veteran's forward flexion of his 
thoracolumbar spine is from 0 to 75 degrees.  Even if the 30 
degrees of motion which are painful to the veteran are 
removed, his forward flexion would be 0 to 45 degrees.  A 
September 2001 VA spinal examination records his back flexion 
as 0 to 82 degrees.  The 40 percent evaluation criteria state 
that the forward flexion must be 30 degrees or less.  The 
reports obtained by the VA only provide evidence, as a whole, 
against this claim.  The veteran does not meet the criteria 
for a 40 percent rating under either the old or new criteria.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatiguability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Review of the evidence of record reveals that the veteran has 
not sustained functional loss to a degree severe enough to 
warrant a higher rating.  The examiner at the October 2004 VA 
spinal examination noted that the veteran's last 30 degrees 
of forward flexion were painful.  It was also noted that the 
veteran was limited because his back pain prevented him from 
remaining standing for more than a few minutes.  During a 
September 2001 VA spine examination, it was noticed that 
there was evidence spasm, weakness, and tenderness.  The 
functional loss described by the examiners is not sufficient 
to award a higher rating.  Without taking into consideration 
such factors, the current evaluation could not be justified. 

Considering the evidence of record, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a 40 percent evaluation under DC 5242 or DC 
5295.  38 C.F.R. § 4.7.  

Additionally, the Board finds no reason to refer the case to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for DJD of the lumbar spine.  

Bilateral knee pain and bilateral lower extremity muscle 
spasms

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  At a May 2003 VA physical examination, the 
examiner noted that the veteran suffered from shooting pain 
down both of his legs.  In March 2003, the veteran reported 
to a VA facility with complaints of bilateral knee pain.  In 
February 2003, the veteran obtained a brace for his right 
knee at a VA Medical Center (VAMC).  The veteran's strength 
in his legs was 4/5 in February 2003.  He requires a cane to 
walk.  Thus, there is evidence that the veteran has a current 
disability in his legs.  

The veteran's service medical records (SMRs) indicate that 
the veteran complained of right knee pain in April 1968.  The 
veteran had an x-ray and it was negative for any 
abnormalities.  He reported knee pain again in June 1968.  
Aside from the two reports of right knee pain, there is no 
evidence of a right or left knee injury or diagnosis of a 
right or left knee disability during the veteran's active 
service.  Although there is a record of treatment for the 
veteran's right knee in service, no chronic disability is 
illustrated by the SMRs.  

The veteran's SMRs are entirely negative for a left knee 
injury or disability and are also negative for muscle spasms 
in the veteran's lower extremities.  Overall, the Board must 
find that the SMRs provide evidence against his claims 
regarding his knees and lower extremities.  

The Board must also find that the post-service medical 
records, as a whole, provide evidence against his claims 
because they do not link the veteran's current bilateral knee 
and lower extremity disabilities to an event that occurred in 
service and indicate that the disorder began many years after 
service.  The Board notes that an October 2005 VA spinal 
examination shows that the veteran reported his leg pain as 
being related to his in-service back injury.  However, it is 
clear that the statement reflects no more than a recording of 
medical history provided by the veteran, rather than an 
endorsement of that history as demonstrating an in-service 
etiology of the disorder.  Medical history provided by a 
veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

At a November 2004 VA pain screening and assessment, the 
veteran reported pain in his low back, leg, hip, and abdomen.  
Whether the pain was in his left or right leg was not 
specified.  At his May 2003 VA physical examination, the 
veteran did not report knee pain or muscle spasms and the 
examiner did not refer to such a disability during the 
examination.  At a January 2003 VA follow-up examination for 
a left ankle sprain, he reported left knee pain, left foot 
pain, and right foot pain.  He requested a left knee brace.  

The earliest the veteran reported anything about his knees or 
lower extremities was in June 1999 when he reported tingling 
in his feet when he lifted his legs.  The Board must note the 
lapse of many years between the veteran's separation from 
service and the first treatment for the claimed disorder.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

As the Board finds no probative evidence of a left or right 
knee or lower extremity injury in service, no competent post-
service medical evidence linking the veteran's current knee 
or lower extremity disabilities to service, and find that 
both service and post-service medical records provide 
evidence against these claims (by indicating  disabilities 
that began many years after service), the preponderance of 
the evidence is against service connection for a bilateral 
knee disability or bilateral lower extremity disability.  
38 U.S.C.A. § 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in February 2005, December 2003, August 2002, July 2002 
and August 2001, as well as information provided in the July 
2005 and May 2005 supplemental statements of the case (SSOC) 
and March 2004 statement of the case (SOC), the RO advised 
the veteran of the evidence needed to substantiate his claims 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the July 2005 and May 2005 SSOCs and the March 2004 
SOC include the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letters 
prior to the November 2001 and August 2003 adverse 
determinations on appeal.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  The August 2001 and August 2002 VCAA 
letters do not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the February 2005 VCAA letter did make the 
specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
August 2001 and August 2002 VCAA letters is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
have objective medical evidence of the disorders at issue in 
service or that there is any competent medical evidence 
showing or indicating a nexus between service and the 
disorders at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide no basis to grant this 
claim, and provide evidence against the claim, the Board 
finds no basis for a VA examination to be obtained.  The RO 
has secured the veteran's service medical records, VA medical 
records, and VA examinations.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

A disability rating greater than 20 percent for DJD of the 
lumbar spine is denied.  

Service connection for bilateral chronic knee pain is denied.  

Service connection for bilateral muscle spasms of the lower 
extremities is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


